Case 19-12809-JKS                  Doc 917           Filed 10/09/19 Entered 10/09/19 15:30:21                                     Desc Main
                                                    Document      Page 1 of 4


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
      Caption in compliance with D.N.J. LBR 9004-1
                                                                                                         Order Filed on October 9, 2019
    GIBBONS P.C.                                                                                         by Clerk U.S. Bankruptcy Court
                                                                                                             District of New Jersey
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession


    In re:                                                                   Chapter 11
    NEW ENGLAND MOTOR FREIGHT, INC.,                                         Case No. 19-12809 (JKS)
    et al.,                                                                  (Jointly Administered)
                  Debtors. 1


            THIRD INTERIM ORDER GRANTING THE DEBTORS’ MOTION TO
            (A) EXTEND THE EXCLUSIVE PERIODS WITHIN WHICH TO FILE
            A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCE THEREOF, AND
                 (B) ADJOURNING THE OCTOBER 8, 2019 HEARING AND
                          RELATED OBJECTION DEADLINE

           The relief set forth on the following pages, numbered two (2) through and including four (4),

is hereby ORDERED.



    DATED: October 9, 2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows: New England Motor
Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp.
(9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar,
LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                                                   2755996.1 115719-100281
Case 19-12809-JKS             Doc 917       Filed 10/09/19 Entered 10/09/19 15:30:21                     Desc Main
                                           Document      Page 2 of 4
Page:          2
Debtors:       New England Motor Freight, Inc., et al.
Case No.:      19-12809 (JKS)
Caption:       Third Interim Order Granting the Debtors’ Motion to (a) Extend the Exclusive
               Periods Within Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and
               (b) Adjourning the October 8, 2019 Hearing and Related Objection Deadline

            Upon the Motion2 of the Debtors in the above-captioned Chapter 11 Cases seeking the

    entry of an order (a) extending the exclusive periods during which only the Debtors may file a

    chapter 11 plan and solicit acceptances thereof pursuant to section 1121(d) of title 11 of the

    United States Code, 11 U.S.C. §§ 101 and Rule 9006(b) of the Federal Rules of Bankruptcy

    Procedure, and (b) for authorization to file a combined plan of liquidation and disclosure

    statement [ECF No. 788]; and upon the Objection of T.D. Bank, N.A. and East West Bank to

    Extension of Exclusive Periods for Filing a Plan and Soliciting Acceptances Thereof, dated

    October 1, 2019 (ECF No. 909) (the “Lenders’ Objection”); and the Debtors having conferred

    with the Official Committee of Unsecured Creditors (the “Committee”) and having jointly

    requested that T.D. Bank, N.A. and East West Bank (together, the “Objecting Lenders”) agree to

    an interim extension of the exclusive periods pending ongoing discussions and without prejudice

    to the relief requested in the Lenders’ Objection; and the Debtors and the Committee having

    agreed to certain milestones as a condition to the Objecting Lenders agreeing to their joint request

    for a two-week adjournment; and the Court having determined that the interim relief sought is in

    the best interest of the Debtors, their estates and creditors, and other parties-in-interest; and the

    Court having jurisdiction to consider the Motion and the relief requested therein; venue being

    proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; consideration of the Motion

    and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and it

    appearing that proper and adequate notice of the Motion has been given and that no other or




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                                                              2755996.1 115719-100281
Case 19-12809-JKS        Doc 917      Filed 10/09/19 Entered 10/09/19 15:30:21             Desc Main
                                     Document      Page 3 of 4
Page:        3
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Third Interim Order Granting the Debtors’ Motion to (a) Extend the Exclusive
             Periods Within Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and
             (b) Adjourning the October 8, 2019 Hearing and Related Objection Deadline

 further notice is necessary; and after due deliberation thereon; and good and sufficient cause

 appearing therefor;

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Exclusive Filing Period is extended through and including October 22, 2019.

        3.      The Exclusive Solicitation Period is extended through and including December 21,

2019.

        4.      The Committee shall continue to have the co-exclusive right with the Debtors to

file a plan of liquidation, solicit acceptances thereto and seek confirmation thereof; provided,

however, during the Exclusive Periods such plan may only be filed by the Committee jointly with

the Debtors.

        5.      The hearing scheduled for October 8, 2019 at 10:00 a.m. is adjourned to October

22 at 10:00 a.m. and the deadline for any additional objections to the relief sought in the Motion

is extended to October 15, 2019.

        6.      The relief set forth herein shall be without prejudice to the Lenders’ Objection or

any other objections to be filed by the Objecting Lenders, with all rights of the Objecting Lenders

being expressly preserved.

        7.      A draft plan in substantially final form shall be circulated to the Objecting Lenders

by no later than October 15, 2019.

        8.      The Debtors and the Committee agree to respond to certain issues raised by the

Objecting Lenders by way of email dated October 7, 2019 by October 10, 2019.



                                                                                2755996.1 115719-100281
Case 19-12809-JKS        Doc 917     Filed 10/09/19 Entered 10/09/19 15:30:21              Desc Main
                                    Document      Page 4 of 4
Page:        4
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Third Interim Order Granting the Debtors’ Motion to (a) Extend the Exclusive
             Periods Within Which to File a Chapter 11 Plan and Solicit Acceptance Thereof and
             (b) Adjourning the October 8, 2019 Hearing and Related Objection Deadline

       9.       The hearing scheduled for October 17, 2019 on First Interim Fee Applications shall

be adjourned for two weeks and the Objecting Lenders shall have a further extension to October

24, 2019 to object to the professionals’ First Interim Fee Applications.

       10.      The relief requested herein is without prejudice to the Debtors’ rights to seek

additional extensions of the Exclusive Periods.

       11.      Notwithstanding applicability of any Bankruptcy Rule, the terms and conditions

 of this Order shall be immediately effective and enforceable upon its entry.

       12.      The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                                                2755996.1 115719-100281
